                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY



 NELSON ARREIZAGA,
                                             Plaintiff,
                                                                        Civ. No. 17-10631 (1CM)
                                 V.

                                                                               OPINION
 NANCY A. BERRY}IILL, Acting
 Commissioner of Social Security,

                                             Defendant.




KEVIN MCNULTY, U.S.D.J.:

         Mr. Nelson Arreizaga brings this action pursuant to 45 U.S.C.                §   405(g)
and §1383(c) (3) to review a final decision of the Commissioner of Social
Security (“Commissioner”) denying his claims to a period of Disability
Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.
§   401-34. For the reasons set forth below, the decision of the Administrative
Law Judge (“ALP’) is affirmed.
    I.      BACKGROUND’
         Mr. Arreizaga seeks to reverse a decision that he did not meet the Social
Security Act’s definition of disability. Mr. Arreizaga originally applied for DIB on
November 4, 2013. The claim was denied initially and upon reconsideration on
July 9, 2014. (R. 14).



         Citations to the record are abbreviated as follows:
              =   Administrative Record (DE 6)
         “P1. Br.”   =   Brief of Plaintiff Arreizaga (DE 12)
         “SSA Br.”       =   Administration’s responding brief (DE 13)
         “P1. Reply”     =   Plaintiff Arreizaga’s brief in reply (DE 15)

                                                          1
          A hearing was held before an AU    on August 20, 2014. (It 14). Both the
claimant and a vocational expert ryE”) testified. (Transcript at R. 27—7 1). On
August 12, 2015, the AU rendered a decision denying benefits. (It 11—26) On
September 25, 2017, the Appeals Council denied Mr. Arreizaga’s request for
review of the AU’s decision, rendering it the final decision of the
Commissioner. (1?. 1—8).
          Mr. Arreizaga appealed to this Court, asserting that the AU erred in
finding that he was not disabled from an onset date of May 2, 2013 through
December 31, 2017. The case was reassigned to a Magistrate Judge (DE 16),
and then transferred back to me for decision on February 4, 2019. (DE 17).
    II.      DISCUSSION

      To qualify for DIB (or Supplemental Security Income), a claimant must
meet income and resource limitations and show that he is unable to engage in
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted
(or can be expected to last) for a continuous period of not less than twelve
months. 42 U.S.C.      §   423(d)(1)(A), 1382, 1382c(a)(3)(A),(B); 20 C.F.R.   §
416.905(a); see flhig u. Comm’r Soc. Sec., 570 F. App5c 262, 264 (3d Cir. 2014);
Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 503 (3d Cir. 2009).
                A. The Five-Step Process and This Court’s Standard of Review

          Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R. § 404.1520, 4 16.920.
This Court’s review necessarily incorporates a determination of whether the
AlA properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:

          Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§   404.1520(b), 416.920(b). If not, move to step two.



                                                2
          Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.         §   404.1520(c), 4 16.920(c). If the
claimant has a severe impairment, move to step three.
          Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis.) If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id.   §   404.1520(d), 4 16.920(d).

          Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id. § 404.1520(e)—W, 416.920(e)—rn. If not, move to step five.
          Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.           §    404.1520(g), 4 16.920(g); see

Poulos u. Comm’r of Soc Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
     As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the ALT’s findings, as long as they are
supported by substantial evidence. Jones v. Bamhad, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.    §   405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes c’. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak a Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a



                                                 3
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
       [I}n evaluating whether substantial evidence supports the ALl’s
       findings...  leniency should be shown in establishing the claimant’s
       disability, and... the Secretary’s responsibility to rebut it should
       be strictly construed. Due regard for the beneficent purposes of the
       legislation requires that a more tolerant standard be used in this
       administrative proceeding than is applicable in a typical suit in a
       court of record where the adversary system prevails.

Reefer v. Bamhart, 326 F.3d 376, 379 (3d Cir. 2003) (internal quotation marks
and citations omitted). When there is substantial evidence to support the ALl’s
factual findings, however, this Court must abide by them. See Jones, 364 F.3d
at 503 (citing 42 U.S.C.    §   405(g)); Zirnsak, 777 F.3d at 610-11 (“[Wje are
mindful that we must not substitute our own judgment for that of the fact
finder.”).
       This Court may, under 42 U.S.C.        §   405(g), affirm, modify, or reverse the
Commissioner’s decision, or it may remand the matter to the Commissioner for
a rehearing. Podedworny u. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes u.
Comm’rof Soc. Sec., 235 F. App’x 853, 865-66 (3d Cir. 2007).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 221-22. Remand is also proper
if the ALT’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119-20 (3d Cir. 2000). It is also proper to remand where
the ALl’s findings are not the product of a complete review which “explicitly
weigh[s] all relevant, probative and available evidence” in the record. Adorno        ii.


Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted).

             B. The AhJ’s Decision
     ALT Ricardy Damille followed the five-step process in determining that
Mr. Arreizaga was not disabled beginning May 2, 2013 through December 31,
2017. His findings may be summarized as follows:

                                                  4
       Step One: At step one, the AM determined that Mr. Arreizaga had not
engaged in substantial gainful activity since May 2, 2013, the alleged onset
date. (1?. 16).
       Step Two: At step two, the AU determined that Mr. Arreizaga had the
following severe impairments: cervical and lumbar disc herniation, cervical and
lumbar radiculopathy, and carpal tunnel syndrome. (R. 16). The AM further
determined that the record does not support a severe mental impairment. (I?.
16—17).
       Step Three: At step three, the AM found that Mr. Arreizaga did not have
an impairment or combination of impairments that meets or medically equals
the severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P.,
app. 1. The AM made particular reference to Listings 1.022 and 1.04, finding


2       1.02 Major dysflrnction of a joint(s) (due to any cause): Characterized by
gross anatomical deformity (e.g., subluxation, contracture, bony or fibrous ankylosis,
instability) and chronic joint pain and stiffness with signs of limitation of motion or
other abnormal motion of the affected joint(s), and findings on appropriate medically
acceptable imaging of joint space narrowing, bony destruction, or ankylosis of the
affected joint(s). With:
        A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee, or
ankle), resulting in inability to ambulate effectively, as defined in l,0032b;
       OR
       B. Involvement of one major peripheral joint in each upper extremity (i.e.,
shoulder, elbow, or wrist-hand), resulting in inability to perform fine and gross
movements effectively, as defined in 1.0082c.
3       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis,
vertebral fracture), resulting in compromise of a nerve root (including the cauda
equina) or the spinal cord. With:
A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
involvement of the lower back, positive straight-leg raising test (sitting and supine);
       OR
       B. Spinal arachnoiditis, confirmed by an operative note or patholor report of
tissue biopsy, or by appropriate medically acceptable imaging, manifested by severe
burning or painful dysesthesia, resulting in the need for changes in position or
posture more than once every 2 hours;

                                                0
that the claimant’s back disorder is not supported by the necessary diagnostic
and clinical evidence. (R. 17). The AW also specifically considered Mr.
Arreizaga carpal tunnel condition. (Id.).
       Step Four: At step four, the AW considered “the entire record,” and
found that the claimant has the residual functional capacity [“RFC”] to
       perform sedentary work as defined in 20 CFR 404.1567(a) except
       the claimant is limited to: occasionally climbing ramps and stairs
       but never climbing ladders, ropes and scaffolds; work that can be
       done either sitting or standing; occasional balancing, stooping,
       kneeling, crouching and crawling; frequent handling and fingering
       with both hands; frequent overhead reaching in all directions;
       occasional turning of the neck in all directions; and understanding,
       remembering and carrying out simple instructions.
(1?. 17).
        The AW found that Mr. Arreizaga’s “medically determinable impairments
could reasonably be expected to cause the alleged symptoms; however, the
claimant’s statements concerning the intensity, persistence and limiting effects
of these symptoms are not entirely consistent with the medical evidence and
other evidence in the record for the reasons explained in this decision.” (R. 18).
        Finally, the ALl determined that Mr. Arreizaga was unable to perform
any past relevant work as a mailroom sorter and a mail carrier. (1?. 20).
     Step Five: At step five, the ALl determined that “considering the
claimant’s age, education, work experience, and residual functional capacity,
the claimant is capable of making a successful adjustment to other work that
exists in significant numbers in the national economy. A finding of ‘not
disabled’ is therefore appropriate.” (R. 21).




        OR
       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by
findings on appropriate medically acceptable imaging, manifested by chronic
nonradicular pain and weakness, and resulting in inability to ambulate effectively, as
defined in 1.OOB2b.

                                                6
            C. Analysis of Mr. Arreizaga’s Appeal
      Mr. Arreizaga challenges the following aspects of the ALT’s decision:
(1) the ALT’s step two finding that Mr. Arreizaga’s depression and anxiety are
non-severe, (2) the ALT’s step 3 finding that Mr. Arreizaga’s neck impairment
was not presumptively disabling, (3) the ALT’s credibility findings regarding Mr.
Arreizaga’s subjective complaints, and (4) the ALT’s RFC assessment and
hypotheticals to the vocational expert.
                i. The AU’s finding that Mr. Arreizaga’s depression and
                   anxiety are non-severe
      First, Mr. Arreizaga asserts that, at step two, the AU improperly decided
that Mr. Arreizaga’s depression and anxiety were non-severe. (P1. Br. p. 17).
Specifically, Mr. Arreizaga asserts that the ALT failed to consider medical
records from Mr. Arreizaga’s primary care physician, which allegedly establish
that Mr. Arreizaga’s mental impairment is severe. (P1. Br. p. 17—19).
      The ALT acknowledged that Mr. Arreizaga has been diagnosed with
depression and anxiety. Those conditions have been addressed with
medication, namely Cymbalta, first prescribed in November 2015. (R. 16).
Results of a subsequent mental status examination have been “normal.” (Id.).
The ALT considered Mr. Arreizaga’s health treatment notes, and specifically
found that Mr. Arreizaga complained of depression more than half of the time
but not every day. (Id.). The ALT also noted that Mr. Arreizaga did not take
Cymbalta on a regular basis, but only when his pain was bad—a pattern, the
ALT found, that suggests noncompliance. (Id.).
      The ALT also provided a more detailed analysis of Mr. Arreizaga’s mental
status examination. Mr. Arreizaga   was   reported to have “appropriate
appearance, a calm and cooperative presentation, appropriate speech, a full
range and appropriate affect, no abnormal thought processes, good insight and
judgment, grossly intact memory and cognition, full orientation, and an intact
fund of knowledge.” (R. 16). The examination did not reveal psychomotor
retardation, mood fluctuations or weight changes. (Id.). On the whole, Mr.
Arreizaga’s claimed major depressive disorder was noted as “single episode,

                                             7
moderate” and appeared to be based solely on Mr. Arreizaga’s subjective report.
(R. 16—17).
      The AU also highlighted that the evidence indicates that Mr. Arreizaga’s
anxiety and depression caused no more than mild limitations to activities of
daily living, social functioning or concentration. (R. 17). Finally, the AU noted
that, on March 2, 2016, Mr. Arreizaga was discharged from mental health
treatment at Catholic Charities for noncompliance with treatment. (Id.).
      An impairment is deemed severe at step two if it significantly limits a
claimant’s ability to perform basic work activities. 20 C.F.R.     §
404.1520(afl4)(ii), 404.1521(a). In this case, substantial evidence supports the
AU’s finding that Mr. Arreizaga’s mental impairments are non-severe. First, as
the AU highlighted in his opinion, the medical records from Mr. Arreizaga’s
consistent, eleven-month treatment report normal findings. (Tr. 553, 56 1-62,
621, 625, 628-29, 631-32); (SeeR. 16). For example, the record states that Mr.
Arreizaga is “calm, cooperative and maintains good eye contact” (R. 621), his
thought process is “linear, logical,” (1?. 625; see also R. 632), his “fund of
knowledge is intact” (R. 625; see also R. 632), his concentration is “intact” and
his thought process is goal-directed (R. 553). Moreover, the record states that
Mr. Arreizaga denied suicidal/homicidal ideations, any hallucinations, and
paranoia. (R. 553, 562, 623, 628, 630—631). Here, a reasonable mind would
accept that the record presents relevant evidence to support that Mr. Arreizaga
was able to perfom basic work activities. Thus, the AW’s non-severe finding
was supported by substantial evidence.
      Additionally, Mr. Arreizaga fails to show that any claimed error in the
AU’s non-severe finding is a hamzful error. “‘[Tjhe burden of showing that an
error is harmful normally falls upon the party attacking the agency’s
determination’.   .   .   Plaintiff thus bears the burden, on appeal, of showing not
merely that the Commissioner erred, but also that the error was harmful.”
                                                                        *2
Haganey a Comm’r of Soc. Sec., No. CV 17-7944 (SRC), 2019 WL 192901, at
(D.N.J. Jan. 15, 2019) (citing Shinseki a Sanders, 556 U.S. 396, 409 (2009)). It


                                                 8
is true that the A12 did not, in so many words, address the statements of Dr.
Rosa, who is one of one of Mr. Arreizaga’s treating physicians, that he was
depressed, had difficulty performing tasks of daily living, and should have a
psych evaluation. (R. 402—03). Dr. Rosa, an internist who is not a psychological
or psychiatric specialist, merely recommended a psych evaluation. That
evaluation occurred, and led to treatment. Dr. Rosa was not Mr. Arreizaga’s
treating or prescribing physician with respect to his psychiatric condition:
rather, he was diagnosed, treated, and prescribed Cymbalta at the Mt. Carmel
Guild Behavioral Health clinic and Riverside Medical Group. The AM reviewed
and discussed those medical records. That course of treatment produced much
of the objective evidence upon which the AM relied. (See R. 19) (citing to
Exhibit 13F, R. 550—563). In addition, any error was harmless because the AU
accounted for Mr. Arreizaga’s mental impairments at step four by restricting
the RFC to tasks that only require “understanding, remembering, and carrying
out simple instructions.” CR. 17). On appeal, Mr. Arreizaga has failed to
establish any credible mental impairments that the AU may have omitted.
               ii. The AU’s finding that Mr. Aneizaga’s neck impairment
                   was not presumptively disabling

      Second, Mr. Arreizaga argues that, because the AU did not mention Mr.
Arreizaga’s neck disorder at step three, the AU failed to properly consider it.
(P1. Br. p. 19). At step three, the AU   found that Mr. Arreizaga’s “back disorder
does not rise to the level of meeting the spinal stenosis, nerve root, or spinal
cord compression requirements of medical listing 1 .04 (with the attendant
sensory or reflect loss, spinal arachnoiditis or pseudoclaudication), and is not
supported by the necessary diagnostic and clinical evidence.” (R. 17).
      At step three, the AM must state which listings apply and explain why
the listing criteria were or were not satisfied. Burnett v. Comm’r of Soc. Sec.
Admin., 220 F.3d 112, 119—120, 120 n. 2 (3d Cir. 2000). However, the AU is
“not require[d] to use particular language or adhere to a particular format in
conducting his analysis.” Holley v. Colvin, 975 F. Supp. 2d 467, 476—77 (D.N.J.
2013) (internal citations omitted), affd, 590 F. App’x 167 (3d Cir. 2014).

                                              9
Rather, the “AU satisfies this standard by ‘clearly evaluating the available
medical evidence in the record and then setting forth that evaluation in an
opinion, even where the ALT did not identify or analyze the most relevant
listing.’” Id. at 120 (citing Scatorchia   ii.   Comm’r of Soc. Sec., 137 Fed.Appx. 468,
471 (3d Cir.2005).
      Here, as discussed above, the ALT broadly used the term “back disorder”
and did not include the term “neck disorder” when considering whether
Mr. Arreizaga has an impairment or combination of impairments that meets
one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P, app. 1, Pt. A.
However, no magic language is required, particularly when, as here, the listing
in dispute is the same listing that the ALT rejected—l.04 Disorders of the
Spine. (P1. Br. p. 19—2 1; Fl. Reply p. 2—3). The ALT properly considered whether
Mr. Arreizaga’s impairments fell within Listing 1.04 and determined that the
listing’s requirements were not met. (R. 17) (considering that the record did not
indicate spinal stenosis, nerve root or spinal cord compression requirements
with the attending sensory or reflex loss, spinal arachnoiditis, or
pseudoclaudication).
     Substantial evidence supports the ALT’s conclusion. First, at several
examinations between April 2013 and September 2014, Mr. Arreizaga exhibited
intact sensation, full muscle strength, and normal muscle bulk and tone (R.
265, 267, 358, 366, 395, 410, 434). Second, from October 2015 onward, Mr.
Arreizaga displayed a full range of motion and a supple neck. (see e.g., 1?. 576—
577, 599, 610). Third, Nikolaos Galakos, M.D. (“Dr. Galakos”) and Arvind
Chopra, M.D. (“Dr. Chopra9, who both reviewed the record, determined that
Mr. Arreizaga’s impairments did not meet Listing 1.04. (R. 75—77, 85—88). Both
doctors reviewed Mr. Arreizaga’s medical records from his primary care


       Mr. Arreizaga argues that the opinions of both Drs. Galakos and Chopra should
not be given much weight because they were given in 2014 and thus did not have
access to additional medical evidence. (P1. Reply p. 3) (citing R. 402—632).
Nevertheless, the opinions of Drs. Galakos and Chopra are only one aspect of the
entire record, which, as a whole, provides substantial support to the ALT’s opinion.

                                                   10
physician, Eddie Rosa, M.D., (“Dr. Rosa”), (R. 75, 86), including those records
related his neck impairment. (See R. 77, 88) (considering that Mr. Arreizaga’s
May 2013 Ml?I revealed C5, C6, C7 disk herniafion). Based on those records
and their own assessment, both doctors determined that Mr. Arreizaga is not
disabled. (1?. 75—77, 85—88).
       In sum, the record supports the A12’s finding that no specific nor
combination of impairments, including neck impairments, qualified as
presumptively disabling under Listing 1.04.


               iii. The AU’s credibility finding regarding Mr. Arreizaga’s
                    testimony

      Mr. Arreizaga argues that the AU’s credibility findings on Mr. Arreizaga’s
testimony regarding both his pain and mental suffering are not supported by
the record. (P1. Br. p. 19—23). The AU considered Mr. Arreizaga’s testimony
regarding his neck and back pain, (It 18), but then found that Mr. Arreizaga’s
“statements concerning the intensity, persistence and limiting effects of pain or
other symptoms are not entirely consistent with the medical evidence and other
evidence in the record.” (Id.).
      First, I consider Mr. Arreizaga’s testimony regarding his pain and
reaction to treatment. According to Mr. Arreizaga, neck and back injections
gave no relief (R. 44), his medications assisted his pain, but only for a short
time (1?. 43), and physical therapy produced no improvement, (R. 43). The AU,
however, found that Mr. Arreizaga’s symptoms are controllable with treatment.
(R. 18). That finding is supported by the record. Mr. Arreizaga’s testimony
before the AU is undermined by the fact that he consistently told his pain
management providers that his treatments gave him relief. (R. 266, 269, 274,
279, 286, 288, 294, 306, 312, 319, 325, 333, 345, 357, 388, 409, 440, 453,
474, 485, 496, 501, 506, 511, 519, 523, 527, 547); (see also R. 531, 535)
(reporting that “medications control the pain”).
      Mr. Arreizaga’s testimony also conflicts with reports from his treating
physicians. For example, Mr. Arreizaga testified that injections did not help his
                                            11
pain (1?. 44); however, Shailendra Hejala, M.D. (“Dr. Hejala”), of Jersey Rehab,
Mr. Arreizaga’s pain management clinic, reported that Mr. Arreizaga
experienced immediate relief after injections. (See R. 337) (“60 mg of IM Toradol
injection was administered today           .   .   .   The patient tolerated the procedure well
with immediate relief thereafter, and no adverse side effects.”). More generally,
Dr. Hejala also noted that Mr. Arreizaga’s pain management treatment was
“improving” his condition. (R. 336, 343, 461, 466, 472, 478, 480, 484, 489,
491).
        The AU also noted that Mr. Arreizaga reported a wide range of activities
of daily living. (R. 18) (listing “engaging in personal care, preparing meals,
performing house and yard work at times, and going shopping”). This too is
supported by the record. (1?. 270, 275, 280, 289, 295, 307, 389, 520) (listing
activities of daily living as: “independent with self care                       .    .   .   able to walk short
distances and climb more than one flight of stairs                  .   .   .   able to lift up to 10
pounds occasionally”).
        It is true that an AU must in general give significant weight to a
claimant’s subjective testimony regarding inability to perform even light or
sedentary work. 20 C.F.R.         §    404.1529(c); Smith a Cal Vano, 637 F.2d 968, 972
(3d Cir.1981J. The same deference is not due, however, when that testimony is
not supported by competent medical evidence. Holley, 975 F. Supp. 2d at 480
(citing Matullo   t,’.   Bowen, 926 F.2d 240, 245 (3d Cir. 1990)). An ALT may
discount a claimant’s subjective complaints if they are inconsistent with the
evidence of record. 20 CFR         §   404.1529(a); Schaudeck                   ii.   Comm’r of Soc. Sec.
Admin., 181 F.3d 429, 433 (3d Cir. 1999). What is required overall is that the


5      The AU also noted that some weight is given to that fact that, on August 28,
2014, Dr. Hejala recommended that Mr. Arreizaga could attempt to return to work for
four hours per day with no lifting, pushing, or pulling more than 10 pounds. (R. 19).
The AU agreed with the exertional limitations proscribed by Dr. Hej ala, but noted that
the record does not support a work restriction of less than 8 hours. (Id.). Mr. Arreizaga
argues that Dr. Hejala’s recommendation does not support the AU’s conclusion. (P1.
Reply p. 4). By the AU’s own admission, that contention is correct as far as it goes.
Regardless, the AU’s opinion is supported by the record as a whole, including
Dr. Hejala’s own reports.
                                                           12
AU give the claimant’s testimony “serious consideration,” state his reasons for
accepting or discounting it, and make “specific findings.” Rowan ii. Bamhart,
67 F. App5c 725, 729 (3d Cir. 2003). Ultimately, “[t]he credibility
determinations of an administrative judge are virtually unreviewable on
appeal.” Hoyman v. Colvin, 606 F. App’x 678, 681 (3d Cir. 2015) (citing Bieber
v. Dep’toftheAnny, 287 F.3d 1358, 1364 (Fed. Cir. 2002)). Credibility
determinations are entitled to “great deference.” Horodenski v. Comm’r of Soc.
Sec., 215 F. App* 183, 188-89 (3d Cir. 2007) (citing Atlantic Limousine, Inc. v.
NLRB, 243 F.3d 711, 718 (3d Cir. 2001)).
      Here, the AU    seriously considered Mr. Arreizaga’s pain and impairment
allegations (R. 18), and in fact found that Mr. Arreizaga experiences several
severe impairments (R. 16, 18). However, the AU also found, based on the
medical evidence, that the diagnostic findings did not support impairment to
the degree that Mr. Arreizaga alleged. (R. 18). I will defer to the AU’s credibility
determinations, which, as discussed above, finds support in the record.6
             iv. The A14’s RFC assessment and hypotheticals to the
                     vocational expert




       At one point in Mr. Arreizaga’s briefing, counsel airs some general frustrations
with the Social Security and disability review process itself:

      When treating and examining physicians opine that a plaintiff is unable to
      perform work and are disabled, the Administration routinely argues that
      a finding of disability is reserved to the Commissioner. However, when no
      medical opinion is given as to employability, the Administration tries to
      support its finding of non-disability, they then point to the fact that there
      is no medical opinion that a plaintiff cannot work. Clearly, the defendant
      cannot have it both ways.

(P1. Br. p. 22). Whatever the general grievance may be, the record of this case
demonstrates that the AU did review the entire record, including Dr. Rosa’s opinion
                                                                                   ga is
that Mr. Arreizaga is not fit to work, but nevertheless detennined that Mr. Aneiza
not disabled. See 20 C.F.R. § 404. 1527(c)(4) (“Generally, the more consistent a medical
opinion is with the record as a whole, the more weight we will give to that medical
opinion.”); 20 C.F.R. § 404. 1527(dfll) (“A statement by a medical source that you are
‘disabled’ or ‘unable to work’ does not mean that we will determine that you are
disabled”).
                                               13
      Mr. Arreizaga argues that the ALl failed to properly assess the RFC, and
that at step five, the ALl failed to properly formulate hypothetical questions to
the impartial vocational expert. (P1. Br. p. 24—28).
      I first consider whether the AU properly assessed the RFC, an issue
relevant to steps four and five. 20 C.F.R.     § 404.1520. The RFC is defined as
“that which an individual is still able to do despite the limitations caused by
his or her impairment(s).” Burnett u. Comm’r of Soc. Sec. Admin., 220 F.3d 112,
122 (3d Cir.2000) (quoting Hartranfl v. Apfel, 181 F.3d 358, 359 n. 1 (3d
Cir.1999)). To determine a claimant’s RFC, the AU considers how the
claimant’s limitations may affect the claimant’s ability to do work on a regular
and continuing basis. 20 C.F.R. § 404.1545(b)-(d). “A claimant’s RFC is
expressed in terms of the exertional levels of work, which range from sedentary,
light, medium, heavy, to very heavy work.” Mellor-Milam v. Comm’r of Soc. Sec.,
No. 13-CV-5732 JBS, 2014 WL 7405209, at *14 (D.N.J. Dec. 30, 2014) (citing
551? 96—Sp, 1996 WL 374184, at *1 (July 2, 1996)).
      Under Social Security Ruling 96—8p, the RFC “must first identify the
individuals functional limitations or restrictions and assess his or her work-
related abilities on a function-by-function basis.” 551? 96—8p, 1996 WL 374184,
at *1. Each function “must be considered separately (e.g., ‘the individual can
walk for 5 out of 8 hours and stand for 6 out of 8 hours, even if the final RFC
assessment will combine activities.” Id. “Only after the function-by-function
analysis may the ALl express the RFC in terms of the exertional levels of
work.” Id. at *1.
      Mr. Arreizaga argues that the AU         failed to comply with 551? 96-8p
because “the ALl’s RFC assessment is simply conclusory and does not contain
any rationale or reference to the supporting evidence.” (P1. Br. p. 25). Also, Mr.
Arreizaga adds, the AU “erred by failing to focus on the plaintiffs ability to
sustain work activities.” (Id.). I disagree.
      First, the AU’s RFC assessment was not merely conclusory, but record-
based. The AU found that Mr. Arreizaga had the RFC to perform sedentary


                                                14
work as defined in 20 CFR 404.1567(a) subject to a number of limitations
discussed at Section II.B, supra. To support that finding, the ALT identified and
discussed evidence from the record, including Mr. Arreizaga’s treatment
history, Mr. Arreizaga’s response to treatment, the findings from Mr.
Arreizaga’s physical and mental examinations, the opinions of Drs. Galakos
and Chopra, a recommendation from Dr. Hejala, and Mr. Arreizaga’s ability to
engage in a range of daily activities. (R. 17—20); see also Section H.C.iii, supra.
Second, the ALT considered Mr. Arreizaga’s ability to sustain work activities,
and, as discussed at Section II.C.iii n. 6, supra, determined that the record as a
whole indicated that Mr. Arreizaga is able to work a full eight-hour workday.
      I next consider whether the ALT properly formulated hypotheticals to the
vocational expert. “A hypothetical question posed to a vocational expert must
reflect all of a claimant’s impairments.” Bums v. Bamhart, 312 F.3d 113, 123
(3d Cir.2002) (emphasis in original) (internal citation omitted). Even so, the ALT
is not required to “submit to the vocational expert every impairment alleged by
a claimant.” Rutherford u. Bamhart, 399 F.3d 546, 554 (3d Cir.2005) (emphasis
in original). Rather, “the hypotheticals posed must ‘accurately portray’ the
claimant’s impairments and that the expert must be given an opportunity to
evaluate those impairments “as contained in the record.” Id. Meaning, “the ALT
must accurately convey to the vocational expert all of a claimant’s credibly
established limitations.” Id. (emphasis in original). “However, where a limitation
is supported by medical evidence, but is opposed by other evidence in the
record, the ALT has discretion to choose whether to include that limitation in
the hypothetical.” Zimsak a Colvin, 777 F.3d 607, 6 14—15 (3d Cir. 2014).
      The ALT first posed three hypotheticals to the vocational expert, which
revealed that Mr. Arreizaga could perform the requirements of an addressing
clerk, call out operation, and order clerk. (R. 65—68; see also R. 22). Relevant
here, the ALT then posed a hypothetical about a person off task for 15% of the
workday due to their symptoms. (R. 68). The vocational expert responded that




                                             15
such a person, at the unskilled level, would have a significantly reduced work
base. (Id.).
      After the AW posed his questions, Mr. Arreizaga’s attorney asked the
vocational expert if a person who had difficulty sitting could perform at the
proposed jobs, to which the vocational expert replied that the requirements
could be met, particularly with a standing desk. (1?. 69—70). Mr. Arreizaga’s
attorney also asked if fluent English would be a necessity for the proposed
jobs, to which the vocational expert responded that lack of language skills
“may not be problematic” and that “it’s kind of a grey area” considering how
many jobs are now outsourced to countries where English is not the primary
language. (R. 69). Throughout the hearing, Mr. Arreizaga indicated that he
struggled with English (1?. 35—7 1), but also testified that he can read and write
in English. (R. 70). In the opinion, however, the AL) noted that Mr. Arreizaga
was able to work as a mail carrier with the U.S. Postal Service, which requires
basic competency in reading and speaking English. (R. 18).
      Mr. Arreizaga argues that the AL) failed to consider all of his
documented limitations. (P1. Br. p. 25—28; P1. Reply p. 4). Had the AL) properly
taken into account Mr. Arreizaga’s physical, mental, and language limitations,
Mr. Arreizaga claims, the AL) would have properly determined that no jobs are
suitable for his disabilities. (Id.). To some degree, this contention is simply a
restatement of the earlier disagreements, discussed above, with the AU’s
findings regarding impairments and the RFC.
       The AL) posed hypotheticals to the vocational expert that mirrored the
limitations properly determined in the RFC finding as discussed supra. (1?. 65—
68). To the extent Mr. Arreizaga argues that the AL) did not consider
hypotheticals proposed by Mr. Arreizaga’s counsel, the AU has the discretion
to reject a hypothetical that includes an unsupported limitation that the AL)
did not find as a matter of fact. Zimsak, 777 F.3d at 614—15.
                                  CONCLUSION




                                            16
      The AW’s decision is affirmed. An appropriate order accompanies this
opinion.
Dated: February 20, 2019




                                                   /
                                               KEVIN MCNULTY
                                                               /{Yr
                                               United States District Judge




                                         17
